

116 HR 4052 IH: To prohibit the imposition of the death penalty for any violation of Federal law, and for other purposes.
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4052IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Ms. Pressley (for herself, Mr. Cummings, Ms. Bass, Mrs. Watson Coleman, Mr. Kennedy, Mr. Amash, Ms. Norton, Mr. Clay, Ms. Lee of California, Ms. Tlaib, Ms. Ocasio-Cortez, Ms. Omar, and Mr. McGovern) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit the imposition of the death penalty for any violation of Federal law, and for other
			 purposes.
	
		1.Prohibition on imposition of death sentence
 (a)In GeneralNotwithstanding any other provision of law, no person may be sentenced to death or put to death on or after the date of enactment of this Act for any violation of Federal law.
 (b)Persons Sentenced Before Date of EnactmentNotwithstanding any other provision of law, any person sentenced to death before the date of enactment of this Act for any violation of Federal law shall be resentenced.
			